Citation Nr: 0531903	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in April 2002, which denied an increased rating.

The Board notes that the issue of service connection for an 
ankle condition was referred to the RO for appropriate action 
in March 2004.  A review of the claims file as of the time of 
this remand does not reveal any action relating to the 
development of this claim.  Accordingly, the Board again 
REFERS this issue to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service connected pes planus is manifest 
with symptoms including a slightly reduced arch and pain with 
use of the feet.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in November 2001, May 2004, and October 2004 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an August 2002 Statement of the 
Case (SOC), and a July 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

Service connection for pes planus was established by a July 
1949 rating decision.  The veteran filed a claim for an 
increased rating in October 2001.

In his original claim submitted on a VA Form 21-4138 in 
October 2001, the veteran asserted that foot condition had 
worsened to an extent that his quality of life was affected.  
He noted pain upon walking and the use of a cane.  He stated 
that he takes Tylenol and elevates his foot to relieve the 
pain.  In subsequent correspondence, the veteran added that 
he is only able to walk short distances and that his foot 
pain is constant.

VA outpatient records from December 1999 note that the 
veteran was prescribed high box shoes with inserts.  Other 
notes from this time indicate that the veteran had diabetes 
and lower back problems, which contributed to problems in his 
lower extremities.  

In April of 2000, VA progress notes indicate that the veteran 
had a sore on his left toe.  Non-palpable pulses were found, 
along with other diabetic problems.  Progress notes from 
August 2001 refer to the veteran's complaints of foot 
problems, which he indicated to have originated in the 
Normandy invasion by allied forces in June 1944.  October 
2001 X-ray records indicate marked soft tissue swelling of 
the left foot and ankle.  Other VA records from January 2002 
indicate routine diabetic foot care.  In an April 2002 visit, 
mycotic nails, and edema of both feet was noted.  In 
addition, diabetes mellitus and non palpable pulses were 
addressed.  

The veteran was accorded a VA examination in June 2002.  
Describing his chief complaint and history, the veteran 
informed the physician that he never had flat feet.  However, 
he related his foot problems to the same trauma from which he 
is currently service-connected for pes planus.  Pain and 
swelling were described in the area of his ankles, 
particularly the left ankle.  Severe edema of the left leg 
was noted as a residual of a 1997 vein graft.  At this time, 
the veteran could walk short distances with the use of a 
cane, but his walking was considered severely limited.

Addressing pes planus directly, the examiner found the 
veteran's assessment of flat feet to be "absolutely 
correct."  He found no depression of the longitudinal feet 
arches when non-weight bearing.  Moderate medial instability 
of the left ankle was noted.  Right ankle stability was 
considered good.  Slight discomfort was noted in the heel 
area was found upon passive motion of the left forefoot.  X-
rays were discussed, and the imagery indicated nonunion of a 
medial malleolar fracture with extensive degenerative joint 
disease of the ankle and calcific deposits in the Achilles 
tendon.  The examiner diagnosed the veteran with non-union 
fracture of the medial malleolus of the left ankle with 
secondary degenerative joint disease and medial instability 
of the ankle, and degenerative joint disease in the right 
ankle.  

In a January 2004 informal hearing presentation (IHP), the 
veteran's representative questions RO inaction relating to 
the veteran's service connection for ankle injury claim.  
Further, the representative argues for pes planus testing to 
be conducted with the veteran in a weight bearing position.  
A Board remand order of March 2004 ordered a new examination 
be conducted.  

Outpatient treatment records from April 2002 through February 
2004 indicate continuing diabetic foot care.  In November 
2004, the veteran submitted copies of four photos taken of 
his feet.

Private medical records from July 2004 are essentially 
negative for orthopedic symptoms.  In addition, significant 
pain was denied in the lower extremities.

The veteran underwent another VA examination for his feet in 
November 2004.  The examiner reviewed the claims file.  She 
noted the veteran's condition as morbidly obese and addressed 
non-orthopedic foot symptomatology.  Notes reflected that the 
veteran drove to the examination, but arrived at the clinic 
in a wheelchair.  His diabetes was discussed.  The veteran 
also reported being able to walk short distances with a cane.  
While he indicated that he normally wears orthopedic shoes, 
he did not on the day of his examination because of the 
edema.  He was currently unemployed.

Upon physical examination, additional non-service connected 
symptomatology was discussed.  The veteran was noted to have 
limited standing and walking.  Edema made it impossible for 
the examiner to discern Achilles tendon alignment.  Because 
of the fact that the veteran was "unstable on his feet," 
weight bearing issues could not be addressed.  Heat, redness, 
and drainage were not found.  Minimal pain complaints were 
made when the veteran's feet were palpated.  November 2004 X-
ray images were viewed.  These images revealed a slight loss 
of the longitudinal arch, but no fractures or destructive 
lesions were found.  Calcification was noted at the insertion 
of each Achilles tendon, but no other abnormalities were 
observed.

Based on this information, the examiner concluded that the 
veteran had a slight loss of longitudinal arch, soft tissue 
swelling bilaterally and no active disease.  Slight bilateral 
pes planus was diagnosed.  After additionally diagnosing 
peripheral vascular disease, the examiner opined that the 
veteran's foot and lower extremity problems are due to 
peripheral vascular disease.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, acquired 
flatfoot will be rated as noncompensable where mild with 
symptoms relieved by built-up shoe or arch support.  A 
moderate disability with weight-bearing over or medial to the 
great toe, inward bowing of the tendon Achilles, pain on 
manipulation and use of the feet will be rated as 10 percent 
disabling for a bilateral or unilateral condition.  A severe 
disability with objective evidence of marked deformity 
(pronation, abduction, etc., pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities will be rated as 20 percent 
disabling where unilateral and as 30 percent disabling where 
bilateral.  A pronounced disability with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances 
will be rated as 30 percent disabling where unilateral and as 
50 percent disabling where bilateral.  38 C.F.R. 4.71a, 
Diagnostic Code 5276 (2005).

The veteran commented, in his June 17, 2002 VA examination, 
that his chief complaint centers on ankle problems, as 
opposed to pes planus.  However, it is clear that service 
connection is not in effect for any disability other than pes 
planus, therefore any complaints related to nonservice 
connected foot or ankle conditions cannot be considered.  
38 C.F.R. § 4.14 (2005) (the use of manifestations not 
resulting from service-connected disability is to be 
avoided).  

For the reasons that follow, the Board finds that the veteran 
is not entitled to a rating excess of 10 percent for pes 
planus.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

At the outset, the Board notes that the veteran's 
representative specifically argued weight bearing tests 
should be performed and this testing was so ordered by the 
Board's March 2004 remand.  Then, the veteran was unable to 
perform the weight bearing testing in his November 2004 VA 
examination, secondary to his non-service connected problems.  
The Board will not second guess a medical examiner who 
determines that a patient's best interests are not served by 
performing such tests.  Regardless, there is still more than 
enough evidence of record to properly evaluate the veteran's 
condition.

Based on the two most recent VA examinations, the veteran's 
pes planus is manifest with either no depression or merely a 
slight depression in the veteran's longitudinal arches.  
There is no evidence in any examination or outpatient records 
of characteristic callosities, marked pronation, marked 
inward displacement or severe spasms of the Achillis tendon 
on manipulation as a result of pes planus.

The examiner who provided the veteran's June 2002 examination 
found no pes planus, and all symptomatology described were 
unrelated to that disorder.  While pain, tenderness and 
swelling are noted throughout the veteran's recent medical 
history, the examiner who provided the July 2004 VA 
examination stated that the veteran's foot and lower 
extremity problems are related to his non-service connected 
peripheral vascular disease.  Accordingly, the Board finds 
this evidence persuasive, and concludes that much of the 
pain, swelling, edema, and other symptoms are not related to 
the veteran's service connected pes planus.  

The veteran's pes planus has been considered slight during 
his most recent VA medical examination.  The Board finds that 
the objective medical evidence of record does not support an 
evaluation for pes planus in excess of the 10 percent rating 
currently assigned under Diagnostic Code 5276.  See 38 C.F.R. 
§ 4.3.  To the extent that any complaints of pain are related 
to his slight pes planus, such are adequately accounted for 
in the rating assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


